Citation Nr: 0213733	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  97-32 718A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in a May 28, 1971, 
decision to deny an appeal of service connection for a 
neuropsychiatric disorder.



REPRESENTATION

Moving party represented by:  Robert E. Kelley, Attorney


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran served on active duty from June 1965 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a motion by the veteran seeking a 
reversal of the Board's May 28, 1971 decision on the grounds 
of CUE. 

This matter was initially denied by the Board in September 
2000, at which time it found that the moving party had not 
set forth specific allegations of error of either fact or law 
regarding the Board's May 28, 1971, denial of an appeal for 
service connection for a neuropsychiatric disorder.  The 
Board denied the veteran's motion pursuant to 38 C.F.R. 
§ 20.1403(a) and 20.1404(b).  The veteran appealed the 
Board's decision to the Court, and in March 2001, the Court 
granted a joint motion for remand so that the Board could 
consider the veteran's motion for CUE pursuant to Disabled 
American Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000).  


FINDING OF FACT

The May 1971 Board decision denying service connection for a 
neuropsychiatric disorder, correctly applied existing 
statutes and regulations and was supported by evidence then 
of record.  


CONCLUSION OF LAW

The May 1971 decision of the Board denying service connection 
for a neuropsychiatric disorder, was not CUE.  38 U.S.C.A. § 
7111 (West Supp. 2001); 38 C.F.R. §§ 20.1403, 20.1404 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In its May 1971 decision, the Board entered findings of fact 
that nervous symptoms reported during service were 
attributable to personality trait disturbances and were, 
therefore, not diseases or injuries under the provisions of 
the applicable legislation, and that no acquired 
neuropsychiatric disorder was reported during service, on 
examination for discharge from service in April 1970, or on 
subsequent official examination.  The Board entered the 
conclusion of law that service connection was not warranted 
for neuropsychiatric disorder on the basis of incurrence or 
aggravation during service.  

At the time of the May 1971 decision, the following evidence 
was of record:

Service medical records showed that in May 1969, it was 
reported that the veteran had been referred by his unit for 
psychiatric consultation.  The veteran stated that he had 
gone to a party with a few friends and had a coke and felt 
that someone had slipped him something because he started 
feeling funny and kind of good.  He remembered sitting in a 
swing which fascinated him.  He jumped off of the swing, 
stood on a picnic table, and climbed a tree.  He remembered 
talking to a girl and the next thing he remembered was 
somebody waking him up in his barracks.  He said he did not 
know he got back home, but he must have driven his car.  He 
stated that he had not previously had amnesia, fits, 
convulsions, use of alcohol or drug abuse, and no head 
trauma.  During the interview, there were no significant 
symptoms of primary depression, anxiety or mania elicited and 
no significant somatic or psychological symptoms of any type 
were described.  

The examiner reported that the veteran's speech was clear, 
coherent, relevant, and spontaneous.  His affect was neither 
elevated nor depressed and was considered to be appropriate.  
There was no impaired reality testing, thought disorder, 
organic brain disease, obsessions, compulsions, or phobias.  
Diagnosis was chronic antisocial personality, manifested by a 
lifelong background of antisocial behavior, including running 
away from home, difficulty with civil law officers, quitting 
school at an early age, truancy, suspension from school and 
disciplinary difficulties in service.  

The veteran was seen in July 1969.  He had complaints of 
sweating, anxiety, events of temper, lack of continued 
concentrated thinking, overactive at times.  Physical 
examination was negative.  The examiner's impression was 
rule/out endocrine over production, esp. hyperthyroidism.  
Valium was prescribed.  At the veteran's separation 
examination in April 1970, his psychiatric evaluation was 
normal.  

When hospitalized by the VA in June 1970 (for a non-related 
condition), the veteran denied any nervous troubles but 
complained of sweating of hands, feet and forehead when under 
stress.  

At a psychiatric examination conducted in October 1970 (but 
submitted in a written report in November 1970), the veteran 
stated that he felt that he had a problem, but did not know 
what it was.  The examiner noted in detail the veteran's 
treatment in service.  He described his mind wandering every 
time he sat down.  He said that he had bad moods and chills 
and that his hands and feet became numb at time.  The 
examiner reported that from the MMPI standpoint, the veteran 
was a schizopathic personality with a secondary personality 
pattern of obsessive-compulsive and a third pattern of 
conversion psychophysiologic personality.  Clinically, no 
illness was found.  In spite of all the findings on MMPI, the 
examiner stated that the diagnosis should have been that of 
no psychiatric disease.  The pertinent diagnoses were static 
postural defect with chronic back strain and no psychiatric 
disease found.  

In the veteran's January 1971 notice of disagreement (NOD), 
he expressed dissatisfaction with his October 1970 VA 
examination.  

In the veteran's February 1971 substantive appeal, he 
speculated that he might have had a disorder of some sort 
before entering service, but opined that the 4 years in 
service under the conditions he was under, gave his disorder 
an abnormal stage of growth or development and left him with 
an exceptionally hard readjustment pattern.  

The veteran was granted service connection for PTSD in August 
1993.  

In November 1998, the veteran submitted police records from 
the City of Vermillion, a record from Trinity Lutheran 
Church, and the veteran's official school records.  

In an August 1999 letter, the representative argued that the 
failure of the VA to diagnose correctly what has become a 
standard clinical diagnosis in later years was CUE, and was a 
massive mistake, not excused by the fact that most if not all 
doctors were not making the correct diagnosis.  He wrote that 
subsequent history has shown that all doctors were erroneous 
in their diagnoses, understanding, and treatment of PTSD.  He 
argued that the veteran could not be asked to bear the brunt 
of the medical community's failure to recognize PTSD as an 
acceptable diagnosis at an earlier date.  He requested 
equitable relief.  

In an August 2000 letter, the veteran's representative argues 
that the correct facts, as they were known at the time, were 
not before the adjudicator.  The representative argues that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  The representative provided a 
history of the phrase PTSD, and different terms it went by 
before 1980.  The representative argued that the various 
examiners did not consider trauma-related disorders or 
situational disorders as possible diagnoses.  The 
representative submitted a number of medical articles which 
he argued showed that the nervous condition that would be 
named PTSD had already been identified, and was being studied 
in depth by the medical community in the United States and 
abroad.  The representative argues that the correct facts 
were not before the adjudicator because there is no reference 
to the growing body of medical literature regarding PTSD at 
the time of the 1971 Board decision.  The representative 
argues that the VA examiner from 1970 (Dr. L) did not cite to 
any other evidence upon which to base the opinion that "in 
spite of all the findings of the MMPI, the diagnosis should 
be that of no disease."  The representative noted that it 
had been recognized by the VA itself that PTSD "prior to 
1980 may have been misassessed as a personality disorder, a 
primary substance abuse disorder, a borderline state, or even 
schizophrenia."

In a September 2000 letter, the veteran's representative 
cited to Hayre v. West, 188 F. 3d 1327 (1999), and contended 
that VA made grave procedural errors.  The representative 
cited to a February 1971 statement of the case (SOC) which 
noted that portions of the statement of the case had been 
deleted from the copy furnished to the veteran.  It noted an 
addendum which described information not to be divulged to 
the veteran.  The addendum noted a May 1969 psychiatric 
evaluation showing a diagnosis of antisocial behavior, and a 
November 1970 VA psychiatric report showed a schizopathic 
personality with secondary personality pattern.  He argues 
that the veteran and his representative were hampered by the 
VA's intentional withholding of evidence by VA.  The 
representative also argues that the MMPI records to which a 
doctor referred to were not in the claims file.  

In an August 2001 letter, the veteran's representative 
contended that the VA failed to consider total disability due 
to unemployability, failed to consider individual 
unemployability under 38 C.F.R. § 4.16(a), and also failed to 
consider an extraschedular rating.  It was also contended 
that the VA failed to consider entitlement to secondary 
service connection for a non service-connected condition that 
might have been caused or aggravated by a service-connected 
condition under Allen v. Brown, 7 Vet.App. 439 (1995).  It 
was also contended that the VA failed to inform the veteran 
what evidence would well-ground his claim, that the VA failed 
to consider entitlement to special monthly compensation, 
failed to consider entitlement to aid and attendance and 
household benefits, and failed to consider entitlement under 
38 C.F.R. § 3.324 to a 10% rating due to two or more separate 
permanent noncompensable service-connected disabilities that 
clearly interfered with normal employability.  




Relevant Laws and Regulations

It is noted initially that provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 see 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45620-32 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. § 3.159), are not applicable to claims of CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  

The motion has set forth the alleged clear and unmistakable 
errors of law, the legal basis for the allegations, and why 
the result would have been manifestly different but for the 
alleged error, and that a valid motion for review of the May 
1971 Board decision for clear and unmistakable error has been 
presented. Disabled American Veterans v. Gober, 234 F. 3d 
682, 698 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b). 

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purposes of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West Supp. 2001).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as there were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2001).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1), (2) (2001).

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of CUE, the 
definition of CUE was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE." 143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE.  

As stated by the Court in Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992))., for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was [clear and 
unmistakable error] must be based on the record and law that 
existed at the time for the prior adjudication in question.

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made." Russell, 3 Vet. App. at 313.  
"It must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of 'error.'" Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).


Analysis

The pertinent criteria in effect at the time of the Board's 
May 1971 decision regarding service connection for a 
neuropsychiatric disorder were virtually identical to those 
that exist currently.  The Board cited to, and applied, 38 
U.S.C. § 310 (1970) (now codified at 38 U.S.C.A. § 1110 (West 
1991)), which stated, in relevant part, that compensation 
could be paid for disability resulting from personal injury 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty, in the active military, naval, or air service, 
during a period of war, for a veteran who was discharged or 
released under conditions other than dishonorable from the 
period of service in which said injury or disease was 
incurred, or preexisting injury or disease was aggravated.  
The Board cited to and considered these provisions, then 
concluded that, based on the lack of evidence that the 
veteran had ever been diagnosed with a psychoneurotic 
disorder, either in service or after discharge, the veteran 
had not contracted an injury or disease in the line of duty, 
and that service connection was not warranted.

In addition, the Board cited to and considered 38 C.F.R. § 
3.303 (1970), the relevant section of which was worded 
identically to the present 38 C.F.R. § 3.303 (2001).  This 
section stated that "[c]ongenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation." 38 C.F.R. § 3.303(c) 
(1970).  The only psychiatric diagnosis rendered during 
service was of an antisocial personality disorder, which was 
supported by the MMPI results showing a character disorder.  
The Board thus correctly applied this regulation in its May 
1971 determination that the "[n]ervous symptoms reported 
during service were attributable to personality trait 
disturbances and are therefore not diseases or injuries under 
the provisions of the applicable legislation." 

The veteran's argument that PTSD should have been diagnosed 
amounts to an argument that the veteran was afforded a faulty 
VA examination.  The representative specifically argues that 
different terms for PTSD were used prior to 1980, and that 
the examiner should have diagnosed the veteran with these 
different terms.  The representative also argues that the 
veteran was afforded a faulty VA examination in the sense 
that the examiner did not cite to enough evidence to support 
his finding that the veteran did not have a disease.  

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that an RO or Board decision cannot be final, 
for purposes of appeal, where VA has breached its statutory 
duty to assist by failing to obtain pertinent service medical 
records specifically requested by a claimant, and by failing 
to provide the claimant with notice explaining that the 
service medical records are not part of his VA claims file.  
Hayre, 188 F.3d at 1334.  The Federal Circuit noted that this 
defined breach was the sort of "grave procedural error" that 
the United States Court of Appeals for Veterans Claims 
(Court) had consistently found to have rendered RO or Board 
decisions non-final for purposes of appeal.  Id. at 1333.

In the current case, the Board did not commit the sort of 
grave procedural error that would render its May 1971 
decision non-final.  The Board notes that the Court has 
recently addressed the matter of failure to provide a VA 
medical examination, but found that such a breach of a duty 
to assist was not such grave procedural error as to have 
tolled the finality of a prior decision.  In Simmons v. West, 
14 Vet. App. 84, 90 (2000), the Court established that a 
breach of the duty to assist as defined in Hayre did not 
occur when VA did not carry out, sua sponte, a medical 
examination.  

The argument that an examiner "should" have provided a 
different diagnosis, or "should" have used different 
evidence to bolster his conclusion is similar to the 
situation in Simmons where failure to provide even an initial 
VA medical examination was not grave procedural error.  Since 
the Court found that not conducting an initial VA examination 
was not grave procedural error, the Board finds that in this 
instance, the veteran's arguments about what the examiner 
should have done does not constitute grave procedural error.  

When the veteran submitted his motion for CUE, he submitted a 
number of records from before he entered service (police 
records, church records, and school records).  He also 
submitted a number of articles relating to PTSD.  It is 
pointed out that the controlling regulation provides that the 
"evidence to be reviewed for clear and unmistakable error in 
a prior Board decision must be based on the record and the 
law that existed when that decision was made."  38 C.F.R. 
§ 20.1403(b).  Since the records and articles that the 
veteran submitted were not before the Board at the time of 
its May 1971 decision, they can not be considered.  Since 
there is no indication that the Board in May 1971 was on 
notice that such records existed and would be pertinent to 
the veteran's claim, the fact that these records were not 
obtained can not be construed as a grave procedural error as 
described in Hayre.  

The veteran's argument that the February 1971 SOC sent to the 
veteran was faulty because it deleted relevant portions sent 
to the veteran must also fail.  It is true that the RO did 
not report all of the psychiatric examination results to the 
veteran in its SOC, and listed the information in an addendum 
which was not divulged to the veteran.  However, a 
determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision. 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.  
Accordingly, the RO's action was subsumed by the Board's May 
1971 decision.  

Without deciding whether the RO's action constituted a grave 
procedural error pursuant to Hayre, it is determined that for 
such an argument to be sustained, it must be shown that the 
Board, not the RO, conducted those types of errors.  The 
Board in its May 1971 decision reported all of the evidence 
relevant to the veteran's claim.  Thus, since the RO's 
decision was subsumed by the Board's May 1971 decision, the 
veteran's argument must fail.  It is pointed out that even 
for this argument to succeed, the veteran would still have to 
show that the "error" of not reporting all of the evidence 
would have manifestly changed the outcome when it was made.  

In an August 2001 letter, the veteran made a number of vague 
arguments.  The veteran argued that the Board should have 
considered individual unemployability, an extraschedular 
rating, secondary service-connection under Allen, special 
monthly compensation, aid and attendance and household 
benefits, and a 10 % rating under 38 C.F.R. § 3.324.  It is 
pointed out that it would have been premature for the Board 
to consider individual unemployability, an extraschedular 
rating, special monthly compensation, aid and attendance and 
household benefits, or a 10 % rating under 38 C.F.R. § 3.324 
back in March 1971.  It certainly would have had no bearing 
on its decision to deny service connection.  Regarding 
secondary service connection under Allen, it is pointed out 
that the veteran was only service-connected for residuals of 
a hemorrhoidectomy and an excision of hypertrophied anal 
crypts at the time the Board made its decision in May 1971.  
At no time during the veteran's appeal for service connection 
did he claim that a psychiatric disorder was due to those 
service-connected disorders.  

In an August 1999 letter, the veteran made several arguments 
regarding CUE.  These arguments have already been discussed.  
The veteran also requested equitable relief.  However, it is 
pointed out that the Court has held that authority to award 
equitable relief under section 503(a) is committed to the 
discretion of the Secretary, and that the Board and the Court 
are without jurisdiction to review the Secretary's exercise 
of that discretion.  McCay v. Brown, 9 Vet. App. 183, 189 
(1996).  

The veteran's motion is not being denied on the basis of 38 
C.F.R. § 20.1404 (b).  That is to say, the veteran's motion 
is based upon more than non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error.  Since the 
veteran's motion is not being denied on the basis of 38 
C.F.R. § 20.1404 (b), it is determined that Disabled American 
Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000), does not 
apply to the veteran's claim.  


ORDER

The motion for revision of the May 1971 Board decision on the 
basis of CUE is denied. 



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



